                       Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 1 of 8


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                         SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               15
                                                     Plaintiffs,    JOINT CASE MANAGEMENT
               16                    v.                             STATEMENT
               17
                       GINA RAIMONDO, et al.,                       Date:    April 16, 2021
               18                                                   Time:    10:00 a.m. PST
                                                     Defendants.    Place:   Courtroom 8
               19                                                   Judge:   Hon. Lucy H. Koh
               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              JOINT CASE MANAGEMENT STATEMENT
                           Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 2 of 8



                    1          Pursuant to Civil Local Rule 16-10(d) and the Court’s April 2, 2021 Order (Dkt. 480), the

                    2 parties to this action, by their respective counsel, respectfully submit the following Joint Case

                    3 Management Statement in anticipation of the Further Case Management Conference scheduled

                    4 for April 16, 2021 at 10:00 a.m. The parties have negotiated an agreement in principle for

                    5 resolution of this matter, but still need a short amount of time for all parties to obtain approval of

                    6 that agreement in principle. The parties believe they are likely to obtain final approvals within 7

                    7 days, and thus request a further 7-day stay of the case. Additionally, in light of the agreement in

                    8 principle, Defendants also request a further 7-day stay of further proceedings on Plaintiffs’

                    9 Motion to Compel and for Sanctions, currently stayed until April 16, 2021, pursuant to the
                   10 Court’s April 2, 2021 Order (Dkt. 480).

                   11          The parties propose that the case management conference scheduled for April 16, 2021,

                   12 be continued to April 23, 2021, although the parties will alert the court if they are able to obtain

                   13 final approvals before that date.

                   14 I.       REQUEST FOR A FURTHER 7-DAY STAY OF LITIGATION TO ALLOW FOR

                   15          FINAL APPROVALS OF AGREEMENT IN PRINCIPLE AMONG THE

                   16          PARTIES

                   17          After diligently and actively working towards reaching a resolution of this matter, the

                   18 parties have negotiated an agreement in principle, subject to final approval by plaintiffs and the
                   19 Department of Justice. See generally 28 C.F.R. Subpart Y (setting forth Department of Justice

                   20 settlement authority). The parties believe that it is in the best interests of the parties and the

                   21 public to stay further proceedings in this case to allow for these approvals, which the parties

                   22 anticipate will allow for a resolution of this case. The proposed 7-day stay would apply to any

                   23 outstanding obligations to the Court, including Plaintiffs’ Renewed Motion to Compel and

                   24 deferred ruling on their Motion for Sanctions (Dkt. 462), as well as to all outstanding discovery.

                   25          The parties agree that nothing in this Joint Case Management Statement or in the

                   26 representations made by either party during their ongoing discussions shall apply to change or

                   27 limit Defendants’ obligations to respond to information requests from Congress, the Office of

                   28 Inspector General, or the Government Accountability Office.
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1              JOINT CASE MANAGEMENT STATEMENT
                         Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 3 of 8



                    1           The parties therefore request a stay of all proceedings and obligations not otherwise

                    2 specifically addressed in this Case Management Statement until April 23, 2021. The parties

                    3 request that the Court continue the Case Management Conference currently scheduled for Friday,

                    4 April 16, 2021, until Friday, April 23, 2021.

                    5 2.        EXPIRATION OF THE REQUESTED STAY

                    6           Defendants acknowledge and represent that, should the parties not reach resolution (or

                    7 request an additional stay) and the case restarts once the 7-day stay is lifted (under the exact

                    8 same schedule currently in place, continued by 7 days), Defendants will not resist or challenge

                    9 any of their discovery obligations or depositions as a result of the scheduling stays in this case,
                   10 but Defendants reserve their rights to assert the objections that they would have had in the

                   11 normal course.

                   12           The parties propose providing a Joint Case Management Statement on April 22, 2021, at

                   13 2:00 p.m. PDT, the day before the conclusion of the proposed 7-day stay, should the Court enter

                   14 a stay.

                   15

                   16 Dated: April 15, 2021                                LATHAM & WATKINS LLP

                   17                                                      By: /s/ Sadik Huseny
                                                                              Sadik Huseny
                   18
                                                                           Sadik Huseny (Bar No. 224659)
                   19                                                      sadik.huseny@lw.com
                                                                           Steven M. Bauer (Bar No. 135067)
                   20                                                      steven.bauer@lw.com
                                                                           Amit Makker (Bar No. 280747)
                   21                                                      amit.makker@lw.com
                                                                           Shannon D. Lankenau (Bar. No. 294263)
                   22                                                      shannon.lankenau@lw.com
                                                                           LATHAM & WATKINS LLP
                   23                                                      505 Montgomery Street, Suite 2000
                                                                           San Francisco, CA 94111
                   24                                                      Telephone: 415.391.0600
                                                                           Facsimile: 415.395.8095
                   25
                                                                           Melissa Arbus Sherry (pro hac vice)
                   26                                                      melissa.sherry@lw.com
                                                                           Richard P. Bress (pro hac vice)
                   27                                                      rick.bress@lw.com
                                                                           Anne W. Robinson (pro hac vice)
                   28                                                      anne.robinson@lw.com
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 4 of 8


                                                              Tyce R. Walters (pro hac vice)
                    1                                         tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
                    2                                         gemma.donofrio@lw.com
                                                              Christine C. Smith (pro hac vice)
                    3                                         christine.smith@lw.com
                                                              LATHAM & WATKINS LLP
                    4                                         555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
                    5                                         Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
                    6
                                                              Attorneys for Plaintiffs National Urban League;
                    7                                         League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
                    8                                         County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
                    9                                         the NAACP
                   10 Dated: April 15, 2021                   By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
                   11                                         kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
                   12
                                                              jgreenbaum@lawyerscommittee.org
                   13                                         Ezra D. Rosenberg (pro hac vice)
                                                              erosenberg@lawyerscommittee.org
                   14                                         Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
                   15                                         Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
                   16                                         Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
                   17                                         LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
                   18                                         1500 K Street NW, Suite 900
                   19                                         Washington, DC 20005
                                                              Telephone: 202.662.8600
                   20                                         Facsimile: 202.783.0857

                   21                                         Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   22                                         Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   23                                         Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   24
                                                              Wendy R. Weiser (pro hac vice)
                   25
                                                              weiserw@brennan.law.nyu.edu
                   26                                         Thomas P. Wolf (pro hac vice)
                                                              wolft@brennan.law.nyu.edu
                   27                                         Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
                   28                                         BRENNAN CENTER FOR JUSTICE
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 5 of 8



                                                              120 Broadway, Suite 1750
                    1                                         New York, NY 10271
                                                              Telephone: 646.292.8310
                    2                                         Facsimile: 212.463.7308
                    3
                                                              Attorneys for Plaintiffs National Urban League;
                    4                                         City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                    5                                         Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
                    6                                         NAACP; and Navajo Nation
                    7                                         Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                    8                                         PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                    9
                                                              Los Angeles, California 90005
                   10                                         Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
                   11
                                                              Attorneys for Plaintiff City of San Jose
                   12
                                                              Doreen McPaul, Attorney General
                   13                                         dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice)
                   14                                         jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
                   15                                         JUSTICE
                   16                                         P.O. Box 2010
                                                              Window Rock, AZ 86515
                   17                                         Telephone: (928) 871-6345

                   18                                         Attorneys for Navajo Nation

                   19 Dated: April 15, 2021                   By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
                   20                                         mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
                   21                                         kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
                   22
                                                              danielle.goldstein@lacity.org
                   23                                         Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
                   24                                         CITY ATTORNEY FOR THE CITY OF
                                                              LOS ANGELES
                   25                                         200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
                   26                                         Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
                   27
                                                              Attorneys for Plaintiff City of Los Angeles
                   28
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4              JOINT CASE MANAGEMENT STATEMENT
                         Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 6 of 8



                    1 Dated: April 15, 2021                    By: /s/ Michael Mutalipassi
                                                               Christopher A. Callihan (Bar No. 203010)
                    2                                          legalwebmail@ci.salinas.ca.us
                    3                                          Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
                    4                                          CITY OF SALINAS
                                                               200 Lincoln Avenue
                    5                                          Salinas, CA 93901
                                                               Telephone: 831.758.7256
                    6                                          Facsimile: 831.758.7257
                    7                                          Attorneys for Plaintiff City of Salinas
                    8 Dated: April 15, 2021                    By: /s/ Rafey S. Balabanian
                                                               Rafey S. Balabanian (Bar No. 315962)
                    9
                                                               rbalabanian@edelson.com
                   10                                          Lily E. Hough (Bar No. 315277)
                                                               lhough@edelson.com
                   11                                          EDELSON P.C.
                                                               123 Townsend Street, Suite 100
                   12                                          San Francisco, CA 94107
                                                               Telephone: 415.212.9300
                   13                                          Facsimile: 415.373.9435
                   14                                          Celia Meza
                                                               Acting Corporation Counsel
                   15                                          Rebecca Hirsch (pro hac vice)
                   16                                          rebecca.hirsch2@cityofchicago.org
                                                               Stephen J. Kane
                   17                                          stephen.kane@cityofchicago.org
                                                               CITY OF CHICAGO DEPARTMENT OF
                   18                                          LAW
                                                               121 N. LaSalle Street, Room 600
                   19                                          Chicago, IL 60602
                                                               Telephone: (312) 744-8143
                   20                                          Facsimile: (312) 744-5185
                   21                                          Attorneys for Plaintiff City of Chicago
                   22
                        Dated: April 15, 2021                  By: /s/ Donald R. Pongrace
                   23                                          Donald R. Pongrace (pro hac vice)
                                                               dpongrace@akingump.com
                   24                                          Merrill C. Godfrey (Bar No. 200437)
                                                               mgodfrey@akingump.com
                   25                                          AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
                   26                                          2001 K St., N.W.
                                                               Washington, D.C. 20006
                   27                                          Telephone: (202) 887-4000
                                                               Facsimile: 202-887-4288
                   28
                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             5              JOINT CASE MANAGEMENT STATEMENT
                         Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 7 of 8



                                                               Attorneys for Plaintiff Gila River Indian
                    1                                          Community
                    2 Dated: April 15, 2021                    By: /s/ David I. Holtzman
                    3                                          David I. Holtzman (Bar No. 299287)
                                                               David.Holtzman@hklaw.com
                    4                                          HOLLAND & KNIGHT LLP
                                                               Daniel P. Kappes
                    5                                          Jacqueline N. Harvey
                                                               50 California Street, 28th Floor
                    6                                          San Francisco, CA 94111
                                                               Telephone: (415) 743-6970
                    7                                          Fax: (415) 743-6910
                    8                                          Attorneys for Plaintiff County of Los Angeles
                    9
                        DATED: April 15, 2021                  BRIAN M. BOYNTON
                   10                                          Acting Assistant Attorney General
                   11
                                                               AUGUST E. FLENTJE
                   12                                          Special Counsel to the Assistant
                                                                Attorney General
                   13
                                                               ALEXANDER K. HAAS
                   14
                                                               Branch Director
                   15
                                                               BRAD P. ROSENBERG
                   16                                          Assistant Branch Director

                   17                                          /s/ Zachary A. Avallone
                                                               ZACHARY A. AVALLONE
                   18
                                                               KERI L. BERMAN
                   19                                          ELLIOTT M. DAVIS
                                                               STEPHEN EHRLICH
                   20                                          JOHN ROBINSON
                                                               JORDAN VON BOKERN
                   21                                          Trial Attorneys
                                                               U.S. Department of Justice
                   22
                                                               Civil Division - Federal Programs Branch
                   23                                          1100 L Street, NW
                                                               Washington, D.C. 20005
                   24                                          Telephone: (202) 514-2705
                   25                                          Attorneys for Defendants
                   26

                   27

                   28
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             6             JOINT CASE MANAGEMENT STATEMENT
                         Case 5:20-cv-05799-LHK Document 482 Filed 04/15/21 Page 8 of 8



                    1                                          ATTESTATION

                    2          I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

                    3 document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

                    4 in this filing.

                    5 Dated: April 15, 2021                              LATHAM & WATKINS LLP
                    6                                                    By: /s/ Sadik Huseny
                    7                                                        Sadik Huseny

                    8

                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7            JOINT CASE MANAGEMENT STATEMENT
